Citation Nr: 0516054	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of total disability rating based on 
individual unemployability (TDIU).

(The issue of whether a debt was validly created by the 
overpayment of nonservice-connected pension benefits is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to March 
1953.

This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A hearing was held in May 2000 before the undersigned, who is 
the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.CA. § 7107(c).

In March 2001 and March 2003 the Board remanded the appeal 
for additional evidentiary and due process development.  In 
relevant part, in the March 2003 remand decision the Board 
directed the RO to readjudicate (due to prior procedural 
errors discussed in depth in the remand) the claims of clear 
and unmistakable error (CUE) asserted with respect to the 
September 1963 rating decision, and to provide the appellant 
with proper notice in order to protect and preserve his 
procedural due process rights.  The Board also instructed the 
RO to tell the veteran that the CUE issues would not be 
considered on appeal unless he submitted a timely notice of 
disagreement and substantive appeal following adjudication 
anew by the RO.  

In a May 2003 rating action, the RO adjudicated the veteran's 
PTSD and TDIU CUE claims and mailed notice to him of this 
decision in June 2003.  Although portions of the rating 
action and notice erroneously indicated that no CUE was found 
with respect to the decision to grant service connection for 
PTSD in 1963-the notice provided with respect to the CUE 
determination on TDIU was accurate-the narrative portion of 
the rating decision was otherwise sufficiently clear that 
this CUE claim was being denied.  Because the June 20, 2003, 
notice of decision reflects that a copy of the notice of 
appellate rights form was attached, VA Form 4107, and no 
Notice of Disagreement (NOD) was subsequently submitted by 
the appellant, the Board finds that the PTSD and TDIU CUE 
claims filed with respect to the 1963 rating decision are not 
before it on appeal.  While a Supplemental Statement of the 
Case (SSOC) sent to the veteran in October 2003 erroneously 
included the CUE claims as being on appeal, a March 2004 SSOC 
corrected this defect by listing the issues as being limited 
to claims for earlier effective dates without CUE being 
included.  In light of the earlier detailed discussion 
included in the March 2003 Board decision indicating that the 
CUE claims were not in appellate status, as well as the May 
2003 rating action, the Board finds that any confusion caused 
by the notice defects has been fully remedied.  

Therefore, for these reasons, the Board finds that the issue 
of whether the September 24, 1963 rating decision was clearly 
and unmistakably erroneous by not granting service connection 
for a psychiatric disorder, and not granting a total rating 
based on individual unemployability due to service-connected 
disability, is not on appeal before the Board.  The issues 
before the Board are as stated on the title page.

On April 27, 2005, the appellant submitted a motion to 
advance his case on the Board's docket.  Because a final 
decision is presently being issued, that motion is dismissed 
as moot.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran separated from active duty in March 1953.

3.  The RO received the veteran's informal claim seeking 
service connection for PTSD on April 4, 1995.  No earlier 
claim, whether informal or formal, was submitted by the 
veteran for PTSD prior to that date.  

4.  The RO inferred receipt of the veteran's informal claim 
of entitlement to a total rating based on individual 
unemployability on April 4, 1995.  No earlier claim, whether 
informal or formal, was submitted by the veteran prior to 
that date.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.303, 3.304(f), 3.400(b)(2) (2004).

2.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of TDIU is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.341, 
3.400(o)(2), 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), among 
other things, expanded the duty of VA to notify the claimant 
and the representative of the information and evidence 
necessary to substantiate a claim and enhanced its duty to 
assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  In general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

For purposes of complying with the VCAA notice requirements, 
letters were sent to the appellant on April 9, 2003, October 
16, 2003, and March 2, 2004, to inform him of the information 
and evidence not of record (1)  that is necessary to 
substantiate his two earlier effective date claims, (2) that 
VA will seek to obtain, and (3) that he is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Subsequent to the issuance of these letters, it was found by 
the United States Court of Appeals for Veterans Claims that 
38 C.F.R. § 3.159(b)(1) imposes a fourth notice requirement 
that VA "request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  See 
Pelegrini v. Principi, 18 Vet.App. 112, 120 (2004).  The 
Court also held in that decision that a claimant must be 
given notice in accordance with section 5103(a) and section 
3.159(b)(1) "before an initial unfavorable [adjudicative] 
decision on the claim."  Pelegrini, 18 Vet.App. at 121 
(emphasis added).  

Here, the Board finds that the duty to notify has been 
satisfied, and that any error with respect to either the 
content or timing of the notices provided to the veteran has 
been rendered harmless.  With respect to providing notice as 
to what information and evidence is necessary to substantiate 
the earlier effective date claims, by way of the October 2003 
and March 2004 letters VA told the veteran that, to 
substantiate his claims, he needed to submit evidence which 
supports entitlement to a date earlier than the assigned 
effective dates.  As discussed in the May 1988 Statement of 
the Case (SOC), as well as the several SSOC's of record, the 
type of evidence needed in this case to establish an earlier 
effective date (other than by way of showing CUE in an 
earlier decision) is evidence of a claim filed prior to April 
4, 1995.  The Board, therefore, finds that this notice 
element has been satisfied.  

As to providing notice concerning what evidence and 
information VA will seek to obtain, and what evidence and 
information the veteran is expected to provide, by way of the 
October 2003 and April 2003 notice letters VA told the 
veteran that he should provide medical information and/or 
evidence that has not been considered by, or provided to, VA.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  Accordingly, the Board finds 
that the second and third notice elements have been 
satisfied.  Moreover, because these two letters directed the 
appellant to provide to VA any medical information or 
evidence that has not been considered by, or provided to, VA, 
the Board finds that the "fourth" notice element also has 
been satisfied.  

Finally, as to timing, the three VCAA notice letters issued 
in April 2003, October 2003, and March 2004, all postdate the 
initial regional office adjudications made in 1995 and 1997 
with respect to the issues of service connection for PTSD and 
the claim for TDIU.  Because these letters were sent long 
after the initial RO adjudications, the letters do not comply 
with the requirement contained in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(l) that notice must precede the initial 
agency of original jurisdiction (AOJ) (here the RO) 
adjudication.  However, because the Board finds that these 
three letters, which were issued following two Board remands, 
provided the appellant with "a meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA" due to the subsequent readjudications by the RO and the 
passage of time before the case was returned to the Board, 
the notice timing error committed has been "essentially 
cured" and rendered harmless, and therefor no additional 
action is required.  See Mayfield v. Nicholson, 19 Vet.App. 
___, No. 02-1077, (Apr. 14, 2005).  

Having determined that the duty to notify has been fully 
satisfied, the Board next turns to the question of whether 
the duty to assist has been adequately fulfilled.  Here, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records associated with 
active duty, reports of VA examinations dated from August 
1962 to January 1999, and VA outpatient treatment reports and 
private medical treatment reports dated from November 1962 to 
February 1999.  The veteran was furnished medical release of 
information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in his control.  Neither the veteran 
nor his representative has identified any outstanding 
evidence which could be used to support the issues on appeal.  
VA has met its duty to assist the veteran in the development 
of this appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

In this case, the duty to notify and duty to assist the 
claimant have been fulfilled.  All information and evidence 
have been developed to the extent possible and no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual Background 

In this case, the record reflects that the veteran separated 
from service in 1953.  See DD-214.  The veteran did not file 
a claim for any VA benefits within a year after separating 
from service.  

In June 1962 VA received an application for compensation or 
pension from the veteran.  In the report, the veteran sought 
benefits for a "head condition, burns of the body as a 
result of [a] shell explosion."

In July 1962, the RO received a statement from S.M., M.D.  In 
the statement, the physician noted that he had treated the 
veteran since January 1961 and that in June 1962 the veteran 
was referred to a VA hospital for treatment of extreme 
nervousness and depression.  Also of record is an August 1962 
statement from J.S.A.  J.S.A. wrote that the veteran was in 
poor health and had difficulty completing his janitorial 
duties.

In a September 1962 rating decision, for outpatient treatment 
purposes only, the RO denied the veteran's claim.  After 
noting that it had reviewed the record, the RO reported that 
the veteran's service medical records generally reflect an 
initial impression of hysterion and a diagnosis of passive-
aggressive reaction with normal findings on discharge 
examination.  The RO then found that the veteran had a 
constitutional or a developmental abnormality, not a 
disability under the law.  Notice was issued in October 1962.  
In the notice, the RO told the veteran that he was not 
eligible for outpatient treatment because his ear and head 
condition were not service connected.  

The veteran underwent VA examinations in August and October 
1962.  The August VA examination report makes note of 
suspected moderately severe anxiety reaction.  The October VA 
examination report does not reference any psychiatric 
disability.  

In November 1962, after reviewing the veteran's record, the 
RO denied the claim of entitlement to service connection for 
a head condition.  The RO reasoned that the claimed head 
condition and suspected anxiety reaction were considered part 
of the veteran's personality defect.  The RO mailed notice to 
the veteran in November 1962.  

In January 1963, the RO received a November 1962 clinical 
report from a VA social worker.  The report generally 
reflects that the veteran was hospitalized and referred to 
social services for mental illness.  

In January 1963, the RO also received the veteran's informal 
application, requesting that his claim for compensation or 
pension be reopened and amended to establish entitlement to 
pension for all disabilities of record.  A VA Form 21-527, 
"Income-Net Worth and Employment Statement (In Support of 
Claim for Total Disability Benefits)," was attached.  A VA 
hospital report dated in November 1962, showing that the 
veteran was hospitalized for acute, undifferentiated type, 
schizophrenia reaction, was received in February 1963.  

After reviewing the aforementioned evidence, in a March 1963 
rating decision, the RO reasoned that although the veteran 
had a mental condition, which was totally disabling, the 
permanency of the condition for pension purposes had not been 
determined.  In April 1963 the RO mailed notice to the 
veteran.

In an August 1963 Interim Summary, medical personnel noted 
that although the veteran received privileges in February 
1963, he continued to receive treatment for acute 
schizophrenic reaction.

In September 1963, after reviewing an August 1963 VA hospital 
report, the RO granted a total rating for pension purposes.  
Notice was issued shortly thereafter.

The record contains clinical and hospital records dated from 
November 1963 through August 1965.  The reports reflect that 
the veteran remained hospitalized with privileges to return 
home for trial visits.  The diagnosis was schizophrenic 
reaction.  An October 1967 psychological evaluation report 
and October 1967 VA examination report are also of record.  
The reports record diagnostic impressions of schizophrenic 
reaction, undifferentiated type, in partial remission.  Also 
of record is a VA hospital summary report dated in November 
1970.  The hospital summary shows that the veteran was 
readmitted for chronic schizophrenia.  

In April 1975, a private physician wrote, among other things, 
that since sustaining burns of the body, the veteran has 
suffered from nervousness and migraine headaches.  

In May 1981, the veteran submitted an informal claim for 
compensation for a head condition based on a shell explosion 
in service.  The RO also received private medical reports 
dated in April 1981 which reference unrelated disorders.  
Thereafter, VA outpatient treatment reports dated from August 
1977 through December 1981 were obtained.  The reports 
generally show continued treatment for anxiety and anxiety 
neurosis.  

By letter dated in December 1981, the RO told the veteran 
that the medical evidence received in support of the claim 
for service connection for a head condition did not show a 
head injury or any residuals related to a head injury.  The 
RO advised the veteran of the criteria for service connection 
and told him that his claim would be reviewed upon submission 
of such evidence.  The record reveals that the veteran did 
not submit a response.

The record then shows that the RO received an April 1983 
notice from the Social Security Administration (SSA).  The 
April 1983 notice reflects that the veteran's disability 
benefits were scheduled to terminate in June 1983.  In the 
report, the veteran was told that his problems with 
nervousness, seizures, hearing loss, and visual loss no 
longer caused a severe restriction of activities or a severe 
inability to relate to others.  In an August 1986 SSA report, 
however, the veteran was told that disability benefits were 
being awarded.  In response, in September 1986 VA amended the 
veteran's pension award based on receipt of Social Security 
disability benefits.  

From 1987 through 1995, the record is void of any evidence 
suggesting that the veteran wished to pursue a claim of 
service connection for PTSD.  On April 4, 1995, the RO 
received the veteran's informal claim seeking entitlement to 
service connection for PTSD.   

The record then shows that, after reviewing the veteran's May 
1995 VA examination report, a rating decision was issued in 
August 1995 denying entitlement to service connection for 
PTSD.  A January 1996 rating decision confirmed and continued 
the denial after reviewing an August 1995 statement from 
J.A.G., noting that the veteran had sustained injuries while 
serving in combat during the Korean War.  The veteran 
appealed these adverse determinations.

In 1996, the RO received additional medical evidence 
concerning the veteran's psychiatric disability.  In March 
1996, the RO received a report from a VA staff psychiatrist, 
noting that the veteran had received outpatient treatment in 
the PTSD clinic and that a diagnosis of chronic delayed PTSD 
related to the constant threat/stress experienced in a combat 
zone had been made.  A February 1996 VA clinical record and a 
report from a clinical social worker were attached.  The RO 
also received a report of the veteran's June 1996 VA 
examination.  After reviewing the veteran's medical reports, 
the examining physician recorded a diagnosis of chronic 
delayed and severe PTSD.

Based upon the foregoing evidence, the RO, in January 1997, 
granted service connection for PTSD, rated as 70 percent 
disabling, effective April 4, 1995.  

Thereafter, VA outpatient treatment reports dated from May 
1996 through February 1997, showing continued treatment for 
PTSD were received, as well as a March 1997 VA application 
for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 

In a September 1997 rating action, the RO granted the TDIU 
claim, effective from April 4, 1995.  Shortly thereafter, the 
veteran disagreed with the assigned effective dates.  

The veteran presented testimony at an RO hearing conducted in 
November 1998 and a BVA hearing conducted in May 2000.  At 
the hearings the veteran essentially testified that the 
assignment of earlier effective dates are warranted because 
he filed claims of entitlement to service connection for PTSD 
and a total rating based on individual unemployability in the 
1960's, but his claims were never adjudicated.  

The record also contains a January 1999 VA examination 
report, and additional medical reports dated from November 
1997 to February 1999.  

Law, Regulations & Analysis

At the outset, it is noted that any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

The veteran asserts that he is entitled to an effective date 
prior to April 4, 1995, for the grant of service connection 
for PTSD and the grant of TDIU because he initially filed 
those claims in 1963.  He maintains that his claims were 
never adjudicated in the 1960's.  See Hearing Transcript 
dated in May 2000.  Review of the claims file, however, 
demonstrates that the criteria for the assignment of an 
effective date prior to April 4, 1995, for the grant of 
service connection for PTSD or the grant of TDIU have not 
been met.  

PTSD

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113.

Pertinent regulations in effect before 1998 provided that 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f) (1998).

For the assignment of effective dates, VA law and regulations 
provide, except as otherwise provided, that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.  

For service connection, the effective date shall be the day 
following separation from active service or date entitlement 
arose if claim was received within 1 year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of the claim, or date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400b(2).

Here, the Board is cognizant of the veteran's contention that 
he filed a claim for service connection for PTSD in the 
1960's.  The record, however, simply does not support that 
assertion.  There is absolutely no evidence that the veteran 
filed either a formal or informal claim for service 
connection for PTSD prior to 1995, or that PTSD was even 
diagnosed prior to 1995.  The record reflects that the 
veteran filed a claim for compensation for a "head 
condition, burns of the body as a result of [a] shell 
explosion" in 1962, and filed a claim for pension benefits 
in 1963.  It also reflects that he submitted an informal 
claim for compensation for a head condition in 1981.  As 
previously indicated, the veteran did not reference PTSD 
until April 1995, when the RO received his informal claim 
showing that he wished to file a service connection claim.  
"A claim based on the diagnosis of a new mental disorder . . 
. states a new claim, for the purpose of the jurisdiction 
requirement, when the new disorder had not been diagnosed or 
considered at the time of the prior [NOD]."  Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  As such, the 
record establishes that the RO did not receive the veteran's 
service connection claim for PTSD until April 4, 1995, many 
years after service.  Accordingly, the proper effective date 
for the grant of service connection is the date of receipt of 
the claim, April 4, 1995.  38 C.F.R. § 3.400(b)(2).  

For this matter, the law, not the evidence, is dispositive.  
Accordingly, the veteran's claim for an earlier effective 
date for the grant of service connection for PTSD must be 
denied because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

With respect to the assignment of a proper effective date, 
for disability compensation the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increased in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
proper effective date shall be the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Here, the record reflects that the assignment of an earlier 
effective date for the grant of TDIU is not warranted.  Even 
though the RO did not receive the veteran's formal 
application for TDIU until March 1997, it nevertheless 
granted an effective date of April 4, 1995, for the award of 
TDIU, a date that is almost two years prior to the date of 
claim.  It appears from the record that the RO may have found 
an inferred claim for TDIU based on the June 1996 VA 
examination report, which noted chronic, delayed and severe 
PTSD.  See Norris v. West, 12 Vet. App. 413, 421 (1999); 
Roberson v. Principi, 251 F.3d 1378 1384 (2001); see also 
VAOGCPREC 12-2001.  Under such circumstance, the award of 
TDIU could not be any earlier than the effective date 
assigned for the underlying service-connected disability or 
disabilities, which here is the grant of service connection 
for PTSD, evaluated as 70 percent disabling, effective from 
April 4, 1995.  As such, the assignment of an effective date 
of April 4, 1995, and no earlier, is possible for the award 
of TDIU.  See 38 C.F.R. § 3.400(o)(2) (For disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increased 
in disability had occurred if the claim is received within 
one year from such date.  Otherwise, the proper effective 
date shall be the date of receipt of the claim.)

For this matter, the law, not the evidence, is dispositive.  
The claim of entitlement to an effective date earlier than 
April 4, 1995, for the grant of a total rating based on 
individual unemployability must be denied because of the lack 
of entitlement under the law.  Sabonis, 6 Vet. App. 426, 430.




ORDER

Entitlement to an effective date earlier than April 4, 1995, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than April 4, 1995, 
for the grant of a total disability rating based on 
individual unemployability due to service connected 
disability is denied.



	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


